EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Sponheimer on May 23rd, 2022.
The application has been amended as follows: 
Claim 17 has been cancelled.
Claim 1 has been amended as follows;
	1. A pivotal bone anchor assembly for securing an elongate rod to a bone of a patient via a closure, the pivotal bone anchor assembly comprising:
a shank comprising a longitudinal axis, a head portion with a partial spherical outer surface, an anchor portion opposite the head portion configured for fixation to the bone, and a neck portion extending between the head portion and the anchor portion;
a receiver having a vertical centerline axis, a pair of upright arms defining a U-shaped channel configured to receive the elongate rod, and a central bore extending downward through the U-shaped channel to a lower portion of the receiver;
a retaining structure operably rotatably coupled with the receiver and having a central opening defined by an internal seating structure configured to receive and pivotally support the partial spherical outer surface of the head portion of the shank while providing for independent rotation of the shank about its longitudinal axis relative to the retaining structure prior to locking the assembly with the elongate rod and the closure, the retaining structure having a discontinuous external cylindrical surface defining an outer periphery of the retaining structure, a single slot extending along at least a bottom surface of the retaining structure from the internal seating structure through to the discontinuous external cylindrical surface, and a concave cut-out portion of the single slot configured to closely receive and constrain the neck portion of the shank so as to provide for increased angular articulation between the shank and the vertical centerline axis of the receiver in a direction of the single slot relative to the U-shaped channel of the receiver; and
an insert at least partially positionable within the U-shaped channel and having an upward-facing surface configured to engage the elongate rod and a downward- facing concave surface configured to engage the head portion of the shank, the insert having a through-bore, an upper portion with a first cylindrical outer surface extending to an uppermost top surface of the insert and defining a first outer diameter, and a lower portion with a second cylindrical outer surface extending to a bottom of the insert and defining a second outer diameter that is larger than the first outer diameter,
wherein the downward-facing concave surface of the insert further comprises a circumferentially-continuous concave surface configured to engage the partial spherical outer surface of the head portion of the shank along a circumferentially-continuous circular surface, and
wherein when the neck portion of the shank is received within the concave cut-out portion of the single slot of the retaining structure, the shank and the retaining structure are configured for circumferential rotation together around the vertical centerline axis of the receiver to align the direction of the increased angular articulation of the shank with respect to the vertical centerline axis of the receiver with any of a plurality of directions around a circumference of the receiver.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775